DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 16, 18-20 and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2020.
Applicant’s election without traverse of claims 4-15, 17 and 21 in the reply filed on 11/18/2020 is acknowledged.
Applicant has argued that species restriction is improper because claim 4 does not recite a substrate and thus no separate search for each substrate is required to determine the patentability of the independent claim.  However, a separate and burdensome search is required to determine the patentability of each dependent claim.  Each substrate represents a different search in a different class and subclass.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 5, 6 and 14 recites the limitation "wherein R comprises" each in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is believed that “R” is - - R2 - - and has been interpreted as such for the purposes of examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-5, 7-9 and 11-12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Paar (US 4990579).
Paar discloses a composition comprising a film forming resin (paint binder) and a hydroxyl functional alkyl polyuria crosslinker (see claim 1) which fulfills the recited formula (column 1, lines 48-65, column 2, lines 11-68, column 3, lines 6-54, column 4, lines 1-23). 
Paar discloses wherein R2 comprises a substituted or unsubstituted C2-C12 alkyl or aromatic group, wherein R1 comprises a 2-hydroxyethyl or 3-hydroxypropyl, wherein the composition if substantially formaldehyde free, further comprising a catalyst, wherein the R1 groups do not contain an ether linkage, formulated as a coating (paint) (column 1, lines 48-65, column 2, lines 11-68, column 3, lines 6-54, column 4, lines 1-23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paar (US 4990579).
Paar does not specifically disclose wherein R2 comprises a substituted or unsubstituted C6 alkyl group.  However, Paar discloses that any of the large number of aliphatic and aromatic di-, tri-, and polyisocyanates (column 2, lines 12-32) can be used.  The specific isocyanates used result in applicant’s R2.  It would have been obvious to have used a C6 alkyl group in order to provide excellent corrosion resistance (column 1, lines 50-51) and/or improved crosslinking.
Claims 10, 13-15, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paar (US 4990579) in view of Kielbania et al. (US 5858549).
Paar does not specifically disclose wherein R2 comprises a polymeric moiety having an Mn of 500 or greater.  However, Paar discloses that any of the large number of aliphatic and aromatic di-, tri-, and polyisocyanates (column 2, lines 12-32) can be used.  The specific isocyanates used result in applicant’s R2.  It would have been obvious to have used a a polymeric moiety having an Mn of 500 or greater in order to provide excellent corrosion resistance (column 1, lines 50-51) and/or improved crosslinking.

Paar does not disclose wherein the catalyst comprises tin and/or titanium, wherein the coating is a powder coating, a substrate coated with the composition, wherein the film forming resin comprises a polyolefin dispersion.
Kielbania discloses wherein the catalyst comprises tin and/or titanium, wherein the coating is a powder coating, a substrate coated with the composition, wherein the film forming resin comprises a polyolefin dispersion (column 2, lines 20-65, column 5, line 11 through column 6, line 10, column 11, lines 40-50) used in a paint for the purpose of providing improved crosslinking.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the catalyst comprises tin and/or titanium, wherein the coating is a powder coating, a substrate coated with the composition, wherein the film forming resin comprises a polyolefin dispersion in Paar in order to provide improved crosslinking as taught or suggested by Kielbania.
Neither Paar nor Kielbania disclose wherein the substrate comprises a metal can.  However, both references disclose a paint as discussed above and Kielbania discloses that the substrate can be metal (column 5, line 56 through column 6, line 10).  It would have been obvious to apply a paint to a metal can in order to impart color to the can for decorative purposes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 4-15, 17 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,723,913 in view of Paar (US 4990579).  Claims 1-27 of U.S. Patent No. 10,723,913 substantially encompass the scope of instant claims 4-15, 17 and 21.  Claims 1-27 of U.S. Patent No. 10,723,913 do not recite that the crosslinker is a hydroxyl functional alkyl polyuria according to the formula recited in instant claim 1.  
Paar discloses a composition comprising a film forming resin (paint binder) and a hydroxyl functional alkyl polyuria crosslinker (see claim 1) which fulfills the recited formula (column 1, lines 48-65, column 2, lines 11-68, column 3, lines 6-54, column 4, lines 1-23) for the purpose of providing excellent corrosion resistance (column 1, lines 50-51) and/or improved crosslinking.
Therefore it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to have provided a crosslinker which is a hydroxyl functional alkyl polyuria according to the formula recited in instant claim 1 in claims 1-27 of U.S. Patent No. 10,723,913 in order to provide excellent corrosion resistance and/or improved crosslinking as taught or suggested by Paar.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
January 14, 2021